 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.8

 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made on this 12th day of
November, 2015 (the “Effective Date”), by and between TapImmune, Inc., a Nevada
corporation (the “Company”), and Glynn Wilson, an individual (the “Executive”).


WHEREAS, the Executive has served as the Chief Executive Officer and Chairman of
the Company, pursuant to the terms of an Employment Agreement entered into by
the Company and the Executive as of March 16, 2011 (the “Prior Employment
Agreement”).


WHEREAS, the Company desires to continue to employ the Executive as its Chief
Executive Officer, President and Chairman, and the Executive desires to accept
such employment with the Company, in each case upon the terms and conditions set
forth herein.


NOW WITNESSETH:


The Executive and the Company for themselves, their heirs, successors and
assigns, in consideration of their mutual promises contained herein, intending
to be legally bound, hereby agree to the following terms and conditions.


1.           EMPLOYMENT. The Company will employ the Executive as the Chief
Executive Officer, President and Chairman of the Company, and the Executive
agrees to continue to serve in such capacities and provide his services to the
Company on the terms and conditions set forth in this Agreement.


2.           POSITION AND DUTIES.  On and after the date of this Agreement, the
Executive will serve as the Chief Executive Officer, President and Chairman of
the Company. The Executive agrees that during the Term (as defined below) he
shall dedicate his full business time, attention and energies, consistent with
historical past practices, to performing his duties to the Company, as
prescribed by the Board of Directors (the “Board”).  The Executive will manage
the business affairs of the Company and perform the duties typically assigned to
the chief executive officer of a similarly situated company in the Company’s
industry.  The Executive shall also perform such other reasonable duties as may
hereafter be assigned to him by the Board, consistent with his abilities and
position as the Chief Executive Officer, President and Chairman, including
serving as a member of the Board and providing such further services to the
Company as may reasonably be requested of him.  The Executive will report to the
Board of the Company, and carry out the decisions and otherwise abide by and
enforce the rules and policies of the Company.


The Executive shall devote his best efforts to the business and affairs of the
Company and, during the Term, shall observe at all times the covenants regarding
non-competition, and confidentiality provided in Sections 5, 6 and 7 below.  The
Company and Executive acknowledge and agree that, during the Term, Executive
shall be permitted to (i) serve on corporate, civic or charitable boards or
committees, and (ii) manage passive personal investments, so long as any such
activities do not unduly interfere with the performance of Executive’s
responsibilities as an employee of the Company in accordance with this
Agreement.




 
 

--------------------------------------------------------------------------------

 




The Executive will be based in Jacksonville, Florida.


3.          TERM.  The term of this Agreement shall start on the Effective Date
and end on the day preceding the second anniversary of the Effective Date (the
“Initial Term”).  The term of the Agreement will be automatically extended for
an additional twelve (12) months after the end of the Initial Term, unless
terminated by the Company or the Executive by written notice to the other Party
provided not later than twelve (12) months prior to the end of such Initial
Term, and shall be further extended for an additional twelve (12) months after
the end of each such extended term unless terminated by the Company or the
Executive by written notice no later than ninety (90) days prior to the end of
such term, subject to termination pursuant to Section 8 below (the
“Term”).  However, the provisions of Sections 5, 6 and 7 shall continue in force
in accordance with the provisions therein and shall survive the expiration or
termination of the Term and this Agreement.


4.          COMPENSATION AND BENEFITS.


(a)           Base Salary.  The Executive’s annual base salary shall be two
hundred and eighty thousand dollars ($280,000) per year, which shall be paid by
the Company to the Executive monthly in accordance with the Company’s customary
payroll practices, subject to customary withholding as required by applicable
law.  This annual base salary shall be reviewed by the Board periodically, and
the Board may increase the Executive’s annual base salary from time to time as
the Board deems to be appropriate subject to performance and market conditions.


(b)           Annual Incentive Compensation.  During the Term, the Executive
shall be eligible for an annual performance bonus of up to fifty percent (50%)
of the Executive’s annual base salary, based on goals and other conditions as
the Board, in its sole discretion, shall determine on an annual basis (the
“Annual Performance Bonus”).  The Annual Performance Bonus will be payable in
the form of cash, shares of the Company’s common stock or stock options, at the
Board’s discretion, in any case to be paid or delivered as soon as practicable
after the end of the year in which they are earned and in any event not less
than sixty (60) days after the end of such year.


Any such Annual Performance Bonus, as well as any equity awards which are
granted to the Executive or which become vested as a result of the satisfaction
of financial performance goals of the Company, shall be subject to the Company’s
Policy on Recoupment of Executive Incentive Compensation, and that the Executive
shall be obligated to repay to the Company, any and all amounts received with
respect to the Annual Performance Bonus or performance-based equity awards, to
the extent such a repayment is required by the terms of the Policy on Recoupment
of Executive Incentive Compensation, as such policy may be amended from time to
time


(c)           Equity Awards.  The Executive will be granted equity awards under
the Company’s 2014 Omnibus Stock Ownership Plan consisting of (i) 315,000 shares
of unregistered, restricted common stock, all of which shall be immediately
vested, and (ii) stock options to purchase 2,000,000 shares of the Company’s
common stock at an exercise price equal to the fair market value of the common
stock on the date of this Agreement, which options shall vest one-half (1
million) immediately and the remaining options shall vest in 23 equal monthly
installments of 41,666 options on the last day of each of the 23 months
following the grant date, and the remaining 41,682 options shall vest on the
last day of the 24th month.


 
 

--------------------------------------------------------------------------------

 








(d)           Benefits. The Executive shall be entitled to participate in all
group insurance, vacation, retirement and other employee benefits established by
Company for its full time employees generally, on terms comparable to those
provided to such employees from time to time by the Company.  Nothing in this
Agreement will preclude the Company from terminating or amending any employee
benefit plan so as to change eligibility or other requirements or eliminate,
reduce or otherwise change any benefit, provided that such termination or
amendment applies equally to the Executive and other full time employees of the
Company.


(e)           Paid Time off.  The Executive shall be entitled to twenty-one (21)
days paid vacation per calendar year plus such sick leave as he may reasonably
and actually require.


(f)           Reimbursement of Business Expenses.  The Executive shall be
entitled to receive reimbursement for all appropriate business expenses incurred
by him in connection with his duties under this Agreement in accordance with the
written policies of the Company as in effect from time to time.


The Company shall use its commercially reasonable efforts to maintain a
Directors and Officers Insurance policy with no less than $2 million coverage,
and to list the Executive as one of the covered management employees under such
policy.


5.           CONFIDENTIAL INFORMATION. The Executive agrees that during and
after his employment with the Company, he will hold in the strictest confidence,
and will not use (except for the benefit of the Company, or any of the Company’s
other subsidiaries or affiliates) or disclose to any person, firm, or
corporation any Company Confidential Information except as necessary in carrying
out his work for the Company.  The Executive understands that his unauthorized
use or disclosure of Company Confidential Information during his employment may
lead to disciplinary action, up to and including immediate termination and legal
action by the Company.  The Executive understands that “Company Confidential
Information” means any non-public information that relates to the actual or
anticipated business, research or development of the Company, or subsidiaries or
affiliates (collectively, for the purposes of this section, the “Company”), or
to the Company’s technical data, trade secrets, or know-how, including, but not
limited to, research, product plans, or other information regarding the
Company’s products or services and markets therefor, customer lists and
customers (including, but not limited to, customers of the Company on which the
Executive called or with which he may become acquainted during the term of his
employment), software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances, and other business information; provided, however, Company
Confidential Information does not include any of the foregoing items to the
extent the same have become publicly known and made generally available through
no wrongful act of the Executive or, to the extent known by the Executive, of
others.  The Executive understands that nothing in this Agreement is intended to
limit employees’ rights to discuss the terms, wages, and working conditions of
his employment, as protected by applicable law.


 
 

--------------------------------------------------------------------------------

 
 


The Executive recognizes that the Company may have received and in the future
may receive from third parties associated with the Company, e.g., the Company’s
customers, suppliers, licensors, licensees, partners, or collaborators
(“Associated Third Parties”), their confidential or proprietary information
(“Associated Third Party Confidential Information”).  By way of example,
Associated Third Party Confidential Information may include the habits or
practices of Associated Third Parties, the technology of Associated Third
Parties, requirements of Associated Third Parties, and information related to
the business conducted between the Company and such Associated Third
Parties.  The Executive agrees at all times during his employment with the
Company and thereafter to hold in the strictest confidence, and not to use or to
disclose to any person, firm, or corporation, any Associated Third Party
Confidential Information, except as necessary in carrying out his work for the
Company consistent with the Company’s agreement with such Associated Third
Parties.  The Executive further agrees to comply with any and all written
Company policies and guidelines that may be adopted from time to time regarding
Associated Third Parties and Associated Third Party Confidential
Information.  The Executive understands that his unauthorized use or disclosure
of Associated Third Party Confidential Information or violation of any Company
policies during his employment may lead to disciplinary action, up to and
including immediate termination and legal action by the Company.


Upon termination of his employment with the Company, the Executive will promptly
deliver to the Company, and will not keep in his possession, recreate, or
deliver to anyone else, any and all Company property, including, but not limited
to, Company Confidential Information, Associated Third Party Confidential
Information, as well as all devices and equipment belonging to the Company
(including computers, handheld electronic devices, telephone equipment, and
other electronic devices), Company credit cards, records, data, notes,
notebooks, reports, files, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, photographs, charts, any other
documents and property, and reproductions of any and all of the aforementioned
items that were developed by him pursuant to his employment with the Company,
obtained by him in connection with his employment with the Company, or otherwise
belonging to the Company, its successors, or assigns.  The Executive also
consents to an exit interview to confirm his compliance with this Section 5, if
requested by the Company.


6.           INTELLECTUAL PROPERTY RIGHTS.  Any and all concepts, improvements,
computer software, articles, pamphlets, brochures, marketing plans, or other
information (collectively, “Developments”) which the Executive discovers, edits
or develops during the Term of his/her employment, which relates to or is useful
in connection with the business of Company, shall be deemed work for hire and
shall be the sole and exclusive property of the Company.  The Executive hereby
assigns, transfers and conveys to the Company all right, title and interest in,
and to all such Developments.  The Executive shall make full disclosure thereof
to the Company and shall do such acts and deliver all such instruments as the
Company shall reasonably require of Executive, at the Company’s expense, to
effect such ownership and to enable the Company to file and prosecute
applications for and to acquire, maintain and enforce any and all patents,
trademark, registrations or copyrights under United States or foreign law with
respect to such Developments or to obtain any extension, valid action,
reissuance, continuance or renewal of any such patent, trademark or copyright.


 
 

--------------------------------------------------------------------------------

 


 
7.           NON-COMPETITION AND NON-SOLICITATION COVENANTS.  As additional
consideration to the Company for entering this Agreement, the Executive
covenants that during the Restricted Period (as defined below), he shall not:


(a)           compete against the Company, or any subsidiary or affiliate of the
Company that is engaged in the Business (as defined below) (collectively, the
“Applicable Entities”), either directly or indirectly, by taking employment,
gratuitously assisting or serving as an independent contractor, consultant,
partner, director or officer with a competitor of any of the Applicable
Entities, or starting his own business that would compete directly or indirectly
with any of the Applicable Entities, or have a material interest in any
business, corporation, partnership, limited liability company or other business
entity which competes directly or indirectly with any of the Applicable
Entities.  For purposes of this covenant, the term “the Business” shall mean
developing, producing, designing, providing, soliciting orders for, selling,
distributing, or marketing Company Products and Services in any state of the
United States of America in which any of the Applicable Entities does business.
For purposes hereof, “Company Products and Services” means any cancer
immunotherapy vaccines and related applications (i) which the Applicable
Entities currently anticipate developing, producing, designing, providing,
marketing, distributing or selling, (ii) which the Applicable Entities develop,
produce, design, provide, market or distribute while Executive is employed by
the Applicable Entities or is otherwise providing services to the Applicable
Entities, or (iii) that compete with any of the products and services of the
Applicable Entities referenced in (i) or (ii) above.  For the purpose of
defining and enforcing this covenant, the competitors of the Applicable Entities
will be identified at the time the Company seeks enforcement of this
covenant.  This determination shall be based on the then-existing market area of
the Applicable Entities at the time enforcement of this covenant is
sought.  Notwithstanding the foregoing, investment by the Executive constituting
less than five percent (5%) of the outstanding securities in a publicly-traded
entity that may compete with the Applicable Entities shall not constitute a
violation of this Section 7(a) as long as the Executive is not actively involved
in such entity’s business.


(b)           solicit or encourage, or attempt to solicit or encourage, any
current customer or vendor of any of the Applicable Entities to do business with
any person or entity in competition with any of the Applicable Entities or to
reduce the amount of business which any such customer or vendor has customarily
done or contemplates doing with any of the Applicable Entities, whether or not
the relationship between any of the Applicable Entities and such customer or
vendor was originally established in whole or in part through the Executive’s
efforts; provided, however, that this Section 7(b) shall not be interpreted as
preventing the Executive from conducting a business that does not consist of the
Business conducted by the Applicable Entities with any customers or vendors of
the Applicable Entities; or




 
 

--------------------------------------------------------------------------------

 




(c)           solicit or encourage, or attempt to solicit or encourage, any
employee of the Company or any of the Applicable Entities, whether as an
officer, employee, consultant, agent or independent contractor, or any person
who was so employed or engaged at any time during the six (6) month period prior
to the date of the Executive’s solicitation, to leave his or her employment with
the Company or any of the Applicable Entities, to cease providing services to
the Company or any of the Applicable Entities, or to accept employment with any
other person or entity; provided however, that general solicitations not
specifically targeted to employees of the Company or any of the Applicable
Entities shall not constitute a breach of this Section 7(c).


These covenants not to compete and not to solicit shall apply during the entire
Term of the Executive’s employment with the Company and for a period of twelve
(12) months following the date on which Executive is last employed by the
Company (the “Restricted Period”). In the event of a breach by the Executive of
any of the covenants in this Section 7, the term of the Restricted Period will
be extended by the period of the duration of such breach.


The Executive agrees that the relevant public policy and legal aspects of
covenants not to compete have been discussed with him and that every effort has
been made to limit the restrictions placed upon Executive to those that are
reasonable and necessary to protect the legitimate interests of the Company, and
the other Applicable Entities.  The Executive acknowledges that, based upon his
education, experience, and training, the non-compete and non-solicitation
provisions of this Section 7 will not prevent the Executive from earning a
livelihood and supporting the Executive and his family during the relevant time
period.


The Executive and the Company agree that the restrictions set forth in this
Section 7 shall not prevent the Executive from serving as a member of the board
of directors or board of managers of any organization after the Executive’s
employment with the Company ends provided that: (a) the Executive does not
provide services to such organization other than through Executive’s role as a
member of its board of directors or board of managers; and (b) the Executive
does not violate his confidentiality and intellectual property obligations set
forth in Sections 5 and 6 of this Agreement.


The existence of a claim, charge, or cause of action by the Executive against
the Company, or any other Applicable Entity shall not constitute a defense to
the enforcement by the Company, or any other Applicable Entity of the foregoing
restrictive covenants, but such claim, charge, or cause of action shall be
litigated separately.


If any restriction set forth in this Section 7 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, the court is hereby expressly authorized to modify this
Agreement or to interpret this Agreement to extend only over the maximum period
of time, range of activities, or geographic areas as to which it may be
enforceable.




 
 

--------------------------------------------------------------------------------

 




8.           TERMINATION OF EMPLOYMENT. Notwithstanding anything else contained
in this Agreement, the Term of Executive's employment under this Agreement may
be  terminated prior to the end of the Term stated in Section 3 above upon the
earliest to occur of the events described in Subsections 8(a) or 8(b) below.  To
terminate the Executive's employment with the Company and the Term pursuant to
this Section 8, the terminating party shall provide to the other party a written
notice of termination (a “Termination Notice”), which shall (i) indicate the
specific termination provision of this Agreement relied upon, (ii) briefly
summarize the facts and circumstances that provide the bases for such
termination, (iii) specify the termination date in accordance with the
requirements of this Agreement, and (iv) otherwise comply with any
notice-related term in this Agreement applicable to the specific type of
termination.


(a)       Termination by the Company.  The Company may terminate the Executive’s
employment with the Company and the Term under this Agreement:


 
(1)
Upon the Executive's Disability (as defined below), such termination to be
effective on the date of written notice by the Company that the Executive’s
employment is being terminated as a result of such Disability or such later date
as may be specified in writing by the Company;



 
(2)
Upon the Executive's death, to be effective immediately upon the date of death;



 
(3)
For Cause (as defined below), which termination shall be effective on the date
specified in the Termination Notice;



 
(4)
If the Board determines in good faith that Company is unable to continue to pay
the level of compensation due to the Executive under Section 4 of this
Agreement, whether as a result of the Company’s failure to obtain additional
equity funding as needed to sustain its operations, or otherwise; or



 
(5)
By the Company for any reason other than under Subsections (a)(1), (2), (3) or
(4), or for no reason (it being understood that Executive’s employment is “at
will”), upon written notice by the Company to the Executive that the Executive’s
employment is being terminated, which termination shall be effective on the date
of such notice or such later date as may be specified in writing by the Company.



(b)           Termination by the Executive.  The Executive may terminate his
employment with the Company and the Term under this Agreement either (i) for
Good Reason (as defined below) by providing a Termination Notice to the Company
as described above; or (ii) without Good Reason by written notice of termination
of his employment to the Company.




 
 

--------------------------------------------------------------------------------

 




(c)           Definition of "Disability." For purposes of this Agreement,
"Disability" shall mean the Executive's incapacity or inability to perform his
duties and responsibilities as contemplated under this Agreement with any
reasonable accommodation that the Company may be required to provide in
accordance with the Americans with Disabilities Act for one hundred twenty (120)
consecutive days or for more than one hundred twenty (120) days within any one
(1) year period (cumulative or consecutive) due to impairment to his physical or
mental health. For this purpose, the Executive shall be presumed to have
suffered a Disability if he is determined to be entitled to Social Security
disability benefits by the Social Security Administration.  The Executive hereby
consents to a medical examination and consultation, at the Company’s sole
expense, regarding his health and ability to perform as aforesaid.


(d)           Definition of "Cause.”  The Company shall have “Cause” to
terminate the Executive only for any of the following reasons:


 
(1)
The Executive’s fraudulent, dishonest or illegal conduct in the performance of
services for or on behalf of the Company or any of its subsidiaries or
affiliates or other conduct in violation of Company policy or detrimental to the
business, operations or reputation of the Company or any of its subsidiaries or
affiliates, as determined by the Board in good faith;



 
(2)
The Executive’s embezzlement, misappropriation of funds or fraud, whether or not
related to his employment with the Company;



 
(3)
The Executive’s engaging in conduct involving an act of moral turpitude;



 
(4)
Insubordination, negligence, willful misconduct or failure to comply with
directions of the Board;



 
(5)
A breach of the Executive’s duty of loyalty to the Company or any of its
subsidiaries;



 
(6)
The Executive’s violation of any Company policy, including but not limited to
the Company’s Code of Ethics, and its policies regarding discrimination,
harassment and retaliation;



 
(7)
The Executive’s gross misconduct or intentional failure to comply with any
lawful direction of the Board consistent with his duties hereunder;



 
(8)
The conviction by a court of competent jurisdiction of the Executive of, or the
entry of a plea of guilty or nolo contendere by the Executive to, any crime
involving moral turpitude or any felony; or





 
 

--------------------------------------------------------------------------------

 




 
(9)
A determination by the Board that the Executive has committed an act of fraud,
embezzlement or conversion of property related to the Company or any of its
customers or suppliers; or



 
(10)
Any other intentional breach of the Executive’s obligations under this Agreement
which is not promptly cured after notice and demand by the Board.




 

(e)           Definition of "Good Reason.”  For the purposes of this Agreement,
"Good Reason" shall mean without the prior written consent of the Executive:


 
(1)
A reduction by the Company of the Executive's annual base salary from the amount
specified in Section 4, provided that, such a reduction shall not be considered
“Good Reason” if the reduction results from a determination by the Board in good
faith that Company is unable to continue to pay the level of executive
compensation due to the Executive and similarly situated executives, whether as
a result of the Company’s failure to obtain additional equity funding as needed
to sustain its operations, or otherwise;



 
(2)
A demotion or other material diminution by the Company in the Executive's
authority, duties, or responsibilities from those specified in Section 2;



 
(3)
A change by the Company of the principal location at which the Executive is
required to perform his duties for Company to a new location that is at least
fifty (50) miles from the Company’s headquarters in Jacksonville, Florida; or



 
(4)
Any other material breach of this Agreement by the Company.



(f)            Termination Notice and Cure.  Notwithstanding the foregoing
subsection (e) of this Section 8, "Good Reason" shall not be deemed to have
occurred, and the Executive shall be deemed to have irrevocably waived his right
to terminate the Executive’s employment with the Company and the Term under this
Agreement with respect thereto, unless: (i) the Executive has provided the
Company with a Termination Notice describing one or more of the grounds set
forth in Section 8(e) as soon as reasonably practicable, but in no event later
than one hundred fifty (150) days after such ground occurring or is discovered
(as applicable), (ii) if such ground is capable of being cured, the Company has
failed to cure such ground within a period of thirty (30) days from the date of
such written notice, and (iii) the Executive terminates the Executive’s
employment with the Company within six (6) months from the date on which the
event constituting Good Reason first occurs or is discovered (as
applicable).  The Executive shall have the burden of proving the occurrence of
an event constituting “Good Reason” hereunder.




 
 

--------------------------------------------------------------------------------

 




Similarly, notwithstanding the foregoing subsection (d) of this Section 8,
"Cause" shall not be deemed to have occurred, and the Company shall be deemed to
have irrevocably waived their right to terminate the Executive’s employment with
the Company and the Term under this Agreement with respect thereto, unless: (i)
the Company has provided the Executive with a Termination Notice describing one
or more of the grounds set forth in Section 8(d) as soon as reasonably
practicable, but in no event later than one hundred fifty (150) days after the
Board first receives notice of the grounds for termination (as applicable), (ii)
if such ground is capable of being cured, the Executive has failed to cure such
ground within a period of thirty (30) days from the date of such written notice,
and (iii) the Company terminates the Executive’s employment with the Company
within nine (9) months from the date on which the Board first received notice of
the event constituting Cause.


9.           SEVERANCE PAY.


(a)
In the event the Executive’s employment with the Company is terminated by the
Company during the Term for Cause (as defined in Section 8(d) above), or by the
Executive other than for Good Reason (as defined in Section 8(e) above), the
compensation and benefits the Executive shall be entitled to receive from the
Company shall be limited to:



(i)           his then-current annual base salary pursuant to Section 4 through
the date of termination, payable in accordance with the Company’s standard
payroll practices;


(ii)           any reimbursable expenses for which the Executive has not yet
been reimbursed as of the date of termination; and


(iii)           any other rights and vested benefits (if any) provided under
employee benefit plans and programs of the Company, determined in accordance
with the applicable terms and provisions of such plans and programs.


Any annual performance bonus under Section 4(b) earned for a prior year but not
yet paid by the Company shall be forfeited if the Executive’s employment with
the Company is terminated by the Company for Cause or is terminated by the
Executive for other than Good Reason.


(b)
If the Executive’s employment with the Company is terminated during the Term,
either by the Company without Cause or by the Executive for Good Reason, in
addition to the amounts in Subsection (a) of this Section 9, the Executive shall
also be entitled to receive severance pay equal to eight (8) months of his
annual base salary pursuant to Section 3, at the rate in effect on the date of
termination.  This severance pay shall be paid to the Executive in cash in a
single lump sum payment, within sixty (60) days after the date of the
termination of the Executive’s employment with the Company, but no earlier than
fifteen (15) days after the Executive’s execution and non-revocation of a
general release of all claims against the Company, its officers, directors,
employees and affiliates, in form and substance satisfactory to the Company (the
“Release”).  In addition, the Executive shall also receive upon termination any
annual performance bonus that, as of the date of termination, has been earned by
the Executive but has not yet been paid by the Company to the Executive.







 
 

--------------------------------------------------------------------------------

 




(c)
Notwithstanding anything in this Agreement to the contrary, it will be a
condition to the Executive’s right to receive any severance benefits under
Subsection (b) of this Section 9 that he execute and deliver the Release to the
Company upon his separation from service, and that he does not revoke the
Release during the fifteen (15) day period thereafter.  Subject to Section 14
below, the severance payments under this Section 9 will be made no earlier than
fifteen (15) days after the Executive has executed, delivered and not revoked
the Release as required under this Section 9.



          10.           CHANGE OF CONTROL


(a)           If the Executive’s employment with the Company is terminated
either by the Company without Cause or by the Executive for Good Reason during
the period of ninety (90) days following a Change in Control of the Company (as
that term is defined below), in addition to the amounts in Subsection (a) of
Section 9, but in lieu of any severance payments under Subsection (b) of Section
9, the Executive shall be entitled to receive a severance payment equal to the
sum of (i) eight (8) months of his annual base salary pursuant to Section 4, at
the higher of the base salary rate in effect on the date of termination or the
base salary rate in effect immediately before the effective date of the Change
of Control, and (ii) the Executive’s Annual Performance Bonus for the year which
includes the effective date of the Change in Control, payable at the target
level of performance.  This severance pay shall be paid to the Executive in cash
in a single lump sum payment, within sixty (60) days after the date of the
termination of the Executive’s employment with the Company, but no earlier than
fifteen (15) days after the Executive’s execution and non-revocation of the
Release.  In addition, the Executive shall also receive in the same payment the
amount of any annual performance bonus that, as of the date of termination, has
been earned by the Executive but has not yet been paid by the Company to the
Executive.


(b)           If the Executive holds any stock options or other stock awards
granted under the Company’s equity plan which are not fully vested at the time
his employment with the Company is terminated either by the Company without
Cause or by the Executive for Good Reason during the period of ninety (90) days
following a Change in Control, such equity awards shall become fully vested as
of the termination date.


(c)           For purposes of this Agreement, the term “Change in Control” shall
mean a transaction or series of transactions which constitutes a sale of control
of the Company, a change in effective control of the Company, or a sale of all
or substantially all of the assets of the Company, or a transaction which
qualifies as a “change in ownership” or “change in effective control” of the
Company or a “change in ownership of substantially all of the assets” of the
Company under the standards set forth in Treasury Regulation section
1.409A-3(i)(5).


(d)           If any severance payments otherwise payable to the Executive under
this Agreement in connection with a Change in Control would, when combined with
any other payments or benefits the Executive becomes entitled to receive that
are contingent on the same  Change in Control (such payments and benefits to be
referred to  as


 
 

--------------------------------------------------------------------------------

 




"Parachute Payments") would: (i) constitute a "parachute payment" within the
meaning of Section 280G of the Code; and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the "Excise Tax"), then
the severance payments payable to the Executive under this Section 10 shall be
reduced to such extent which would result in no portion of such severance
benefits being subject to the Excise Tax under Section 4999 of the Code (the
“Reduced Amount”).  Any determination of the Excise Tax or the Reduced Amount
required under this Section 10(d) shall be made in writing by the Company’s
independent public accountants, whose determination shall be conclusive and
binding upon the Company and the Executive for all purposes.  For purposes of
making the calculations required by this Section 10(d), the accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code.  The Company and the Executive shall furnish
such information and documents as the accountants may reasonably request in
order to make a determination under this Section 10(d). The Company shall bear
all costs the accountants may reasonably incur in connection with any
calculations contemplated by this Section 10(d).


11.           NO BREACH.  The Executive hereby represents to the Company that:
(i) the execution and delivery of this Agreement by the Executive and the
performance by the Executive of the Executive’s duties hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any other
agreement or policy to which the Executive is a party or otherwise bound except
for agreements entered into by and between the Executive and the Company or any
other member of the Company’s group pursuant to applicable law, if any; (ii)
that the Executive has no information (including, without limitation,
confidential information and trade secrets) relating to any other person or
entity that would prevent, or be violated by, the Executive entering into this
Agreement or carrying out his duties hereunder; (iii) that the Executive is not
bound by any confidentiality, trade secret or similar agreement (other than
this) with  any other person or entity except for the Company or other member(s)
of the Company’s group, as the case may be.


12.           NOTICES.  All notices or communications required by or bearing
upon this Agreement or between the Parties shall be in writing and shall be
deemed duly given (i) on the date of delivery if delivered personally, (ii) on
the first (1st) business day following the date of dispatch if delivered using a
next-day service by a recognized next-day courier or (iii) on the earlier of
confirmed receipt or the fifth (5th) business day following the date of mailing
if delivered by registered or certified mail, return receipt requested, postage
prepaid.  All notices hereunder shall be delivered to the addresses set forth
below, or pursuant to such other instructions as may be designated in writing by
the party to receive such notice delivered to their respective addresses set
forth below:




 
 

--------------------------------------------------------------------------------

 




(a)        if to the Executive, to:
 
Glynn Wilson
420 E. Bay St.
Jacksonville, Florida 32202


(b)        if to the Company, to:
 
TapImmune, Inc.
50 N. Laura St. - Suite 2500
Jacksonville, FL 32202
Attn: Chairman of the Board


13.           NON-ASSIGNMENT.  The Executive and the Company acknowledge the
unique nature of services to be provided by the Executive under this Agreement,
the high degree of responsibility borne by him and the personal nature of his
relationship to the Company’s business and customers.  Therefore, the Executive
and the Company agree that Executive may not assign this Agreement or any of his
rights or responsibilities hereunder without the prior written consent of the
Company.  Similarly, the Company may not assign this Agreement or any of its
rights or responsibilities hereunder without the prior written consent of the
Executive except to another entity that survives a merger, acquisition or
consolidation with the Company or which otherwise succeeds to all or
substantially all of the Company’s assets or business.  Any purported assignment
in violation hereof is void.


14.           COMPLIANCE WITH SECTION 409A OF THE CODE.  The Executive and the
Company acknowledge that each of the payments and benefits promised to Executive
under this Agreement must either comply with the requirements of Section 409A of
the Code (“Section 409A”), and the regulations thereunder or qualify for an
exception from compliance.  To that end, the Executive and the Company agree
that the severance payments described in Sections 9 and 10 are intended to be
excepted from compliance with Section 409A as either short-term deferrals
pursuant to Treasury Regulation Section 1.409A-1(b)(4) or separation pay
pursuant to Treasury Regulation Section 1.409A-1(b)(9).


In the case of a payment that is not excepted from compliance with Section 409A,
and that is not otherwise designated to be paid immediately upon a permissible
payment event within the meaning of Treasury Regulation Section 1.409A-3(a), the
payment shall not be made prior to, and shall, if necessary, be deferred to and
paid on the later of the date sixty (60) days after the Executive’s earliest
separation from service (within the meaning of Treasury Regulation Section
1.409A-1(h)) and, if the Executive is a specified employee (within the meaning
of Treasury Regulation Section 1.409A-1(i)) of the Company on the date of his
separation from service, the first day of the seventh month following the
Executive’s separation from service. Furthermore, this Agreement shall be
construed and administered in such manner as shall be necessary to effect
compliance with Section 409A.




 
 

--------------------------------------------------------------------------------

 




15.           INJUNCTIVE RELIEF.  The Executive acknowledges and accepts that
his compliance with Sections 5, 6 and 7 is an integral part of the consideration
to be received by the Company and is necessary to protect the equity value,
business and goodwill and other proprietary interests of the Company.  The
Executive and the Company each acknowledge that a breach by the other Party of
this Agreement (including a breach by the Executive of Sections 5, 6 and 7 will
result in irreparable and continuing damage to the other Party for which the
remedies at law will be inadequate, and agrees that, in the event of any breach
by the other Party of this Agreement, the non-breaching Party shall be entitled
to injunctive relief and to have this Agreement specifically performed, which
shall be in addition to, and not in lieu of, any other relief to which such
Party shall be entitled.


16.           ENFORCEABILITY.  If any provision of this Agreement shall be found
by a court with proper jurisdiction to be invalid or unenforceable, in whole or
in part, then such provision shall be deemed to be modified, narrowed, or
restricted only to the limited extent and in the manner necessary to render the
same valid and enforceable, as the case may require, and this Agreement shall be
construed and enforced to the maximum extent permitted by law as if such
provision had been originally incorporated herein as so modified, narrowed, or
restricted.


17.           GENERAL PROVISIONS.


(a)           This agreement shall be governed by the laws of the State of
Florida, without giving effect to any principles of conflicts of law that would
result in application of the law of any other jurisdiction.


(b)           This Agreement represents the sole agreement of the Executive and
the Company concerning the subject matter hereof and supersedes all prior
communications, representations and negotiations, whether oral or written,
concerning such subject matter, including the Prior Employment Agreement.


(c)           This Agreement can only be modified or amended by the written
consent of both Executive and the Company hereto which states that it
constitutes an amendment hereto.


(d)           No purported waiver of any provision of this Agreement shall be
legally effective unless upon the Party providing such waiver has duly executed
and delivered to the other Party a written instrument which states that it
constitutes a waiver of one or more provisions of this Agreement and specifies
the provision(s) that are being waived. Failure by either Party to pursue
remedies or assert rights under this Agreement shall not be construed as waiver
of that Party’s rights or remedies, nor shall a Party’s failure to demand strict
compliance with the terms and conditions of this Agreement prohibit or estop
that Party from insisting upon strict compliance in the future.




 
 

--------------------------------------------------------------------------------

 




(e)           This Agreement shall bind the Parties’ respective heirs,
successors, representatives and permitted assigns


(f)           No Person other than Parties and their respective heirs,
successors, representatives and permitted assigns of the parties is a party to,
or shall otherwise have any rights with respect to, this Agreement.


(g)           This Agreement may be executed in any number of counterparts and
it shall not be necessary for the parties to execute any of the same
counterparts hereof.  Counterparts to this Agreement may be delivered via
facsimile, electronic mail (including pdf) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.


 
[SIGNATURE PAGE TO FOLLOW]




 
 

--------------------------------------------------------------------------------

 






IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above, to be effective on the Effective Date, for the purposes
herein contained.


COMPANY – TapImmune,
Inc.                                                                                                EXECUTIVE




By: /s/ David
Laskow-Pooley                                                                                     /s/
Glynn Wilson
David Laskow-Pooley,
Director                                                                                  Glynn
Wilson

 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------